John A. Fogleman, Justice, dissenting. I dissent because I think this decision licenses the Workmen’s Compensation Commission to make awards based on speculation as to causes of disability. It seems evident, without necessity for elaboration, that a diagnosis of cervical radiculopathy, due to bar formation and soft disc at C-6 on left, requires explanation of cause, effect and symptoms by medical experts. This was the diagnosis by Dr. Grant of the Neurosurgical Group — the only physician who was in a position to state positively what caused the pain and discomfort suffered by the claimant. Dr. Grant did not testify but only filed a report. He did not express any opinion as to the cause of Sneed’s condition.As a matter of fact, the only physician who did was Dr. Larry Mahon, Sneed’s treating physician at the time of the injury. Dr. Mahon said that Sneed did not advise him of any symptoms of his disabling condition during the course of his two-month treatment and expressed the opinion that these symptoms should have appeared during that time if they were attributable to the injury. This doctor testified after having examined Sneed on December 2, 1971, and having had the benefit of other medical reports. He estimated that Sneed had a permanent partial disability of 5% because of his back condition. When asked to state his opinion as to whether or not this disability was attributable to the original injury, Dr. Mahon replied: This was in no way related to the initial injury to his hand — this was an estimate of permanent partial disability to this cervical spine at the time that I saw and examined him on 12/2/71 taking in account the complaints that he had at that time. Dr. Mahon expressed the opinion that Sneed’s difficulty was attributable to a bar formation discovered through Dr. Grant’s surgery. He stated that this condition was not normally attributable to trauma, but that it is an osteoarthritic process secondary to the normal aging process and that it is not unusual for it to produce symptoms of pain in the neck and arms. He further stated that this bar formation had a tendency to produce the same type of symptoms. In earlier reports, which were made exhibits to his testimony, Dr. Mahon had stated that if one assumed the history given by Sneed after his treatment was accurate, it would be theoretically possible that sufficient force had been exerted on the cervical spine at the time of the original injury to rupture a cervical disc. Thus, in considering a disability because of a condition in a human spine, one of the most intricate parts of the complicated human machine, the only medical evidence of causation is the admission of a theoretical possibility. Certainly,the relationship of cause and effect in this case cannot be said to be within the realm of common knowledge. The answer to the question is, beyond a shadow of doubt, peculiarly within the realm of medical science. There is evidence of another apparent cause — a normal aging process. While the medical expertise of the commission is presumptively superior to that of members of the judiciary, still I do not see how it could have reached the conclusion it did without resort to speculation and conjecture. I will not repeat all that I have had to say on this subject in dissent in Exxon Corporation v. Fleming, 255 Ark. 798, 489 S.W. 2d 766; Kearby v. Yarbrough Gin Co., 248 Ark. 1096, 455 S.W. 2d 912; and Bradley County v. Adams, 243 Ark. 487, 420 S.W. 2d 900, but much of it is at least equally applicable here. I cannot understand the casual treatment given our decision in W. Shanhouse & Sons, Inc. v. Simms, 224 Ark. 86, 272 S.W.2d 68. This is what we said in that case: Whether appellee had empyema with effusion in 1950, whether said disease left pleural adhesions, whether lifting and arduous physical labor would cause said adhesions to weep thereby creating a base in which empyema could develop, whether the labor performed by appellee either caused or aggravated the empyema, and whether appellee would or woüld not have collapsed had she continued to perform the duties of the first few years of her employment, are inquiries addressed peculiarly to the realm of scientific knowledge, and is not the sort of determination the Commission could make independently and in defiance of all the medical testimony in the record. Larson’s Workmen’s Compensation, Vol. 2, 1952, Sec. 79.54. Hence, the Commission’s finding that appellee’s work did not bring about her condition, and in accepting its own independent medical conclusions in defiance of the testimony of Drs. Lile, Gowen and Crenshaw was erroneous, and must be, and is, disapproved. Presently, the section cited from Larson in that opinion reads: These considerations apply with particular force to the issue of disability. As has been stressed at length earlier, disability is not a purely medical question: It is a hybrid quasi-medical concept, in which are commingled in many complex combinations the inability to perform, and the inability to get, suitable work. Similarly, the compensation concept of disfigurement goes far beyond a mere objective physical condition, and is therefore a particularly appropriate subject for independent commission judgment that might be at variance with medical opinion. Since these are the reasons for the rule relaxing the necessity for medical testimony, they should set the boundaries of the rule; in other words, reliance on lay testimony and administrative expertise is not justified when the medical question is no longer an uncomplicated one and carries the fact finders into realms which are properly within the province of medical experts. Later, Professor Larson made this comment in 2 Workmen’s Compensation Law 304, § 79.59 (1969): * * * The increasing tendency to accept awards unsupported by medical testimony should not be allowed to obscure the basic necessity of establishing medical causation by expert testimony in all but the simple and routine cases — and even in these cases such evidence is highly desirable and is part of any well-prepared presentation. Perhaps it is too late to reverse the trend toward judicial conversion of workmen’s compensation into employee’s health insurance. I cannot help objecting, because the question whether this should be done is one of public policy and, if done, it should be accomplished by other means. I would affirm the judgment. I am authorized to state that Mr. Justice Brown joins in this dissent.